     Case 3:15-cv-00492-MMD-CLB Document 89 Filed 10/23/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     ALEX MARQUEZ,                                    Case No. 3:15-cv-00492-MMD-CLB

7                                 Petitioner,                       ORDER
            v.
8

9     E.K. MCDANIEL, et al.,

10                             Respondents.

11

12         Before the Court is Respondents’ motion for extension of time (fourth request)

13   (ECF No. 88). The Court finds that good cause exists to grant the motion.

14         It is therefore ordered that Respondents’ motion for extension of time (fourth

15   request) (ECF No. 88) is granted. Respondents will have up to and including October 28,

16   2020, to file an answer to the first amended petition (ECF No. 14).

17         DATED THIS 23rd day of October 2020.

18

19
                                                MIRANDA M. DU
20                                              CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
